                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                           CR. NO. 17-00582 JMS-RLP

                        Plaintiff,                  ORDER DENYING DEFENDANT
                                                    GORDON SHIRAISHI’S MOTION
           vs.                                      TO DISMISS THE INDICTMENT,
                                                    ECF NO. 335
KATHERINE P. KEALOHA (1);
LOUIS M. KEALOHA (2);
DEREK WAYNE HAHN (3);
MINH-HUNG NGUYEN (4);
GORDON SHIRAISHI (5); and
DANIEL SELLERS (6),

                        Defendants.


 ORDER DENYING DEFENDANT GORDON SHIRAISHI’S MOTION TO
           DISMISS THE INDICTMENT, ECF NO. 335

                                     I. INTRODUCTION

                 Defendant Gordon Shiraishi (“Shiraishi”) filed a Motion to Dismiss

the Indictment1 on January 24, 2019, based on allegations of prosecutorial

misconduct in the grand jury proceedings. ECF No. 335. The government filed its

Response in Opposition to the Motion to Dismiss the Indictment on January 25,




       1
         In fact, the operative Indictment is a First Superseding Indictment, returned by the
grand jury on March 22, 2018. ECF No. 164. For ease of reference, the court will refer to the
First Superseding Indictment as “the Indictment.”
2019, ECF No. 345, and Shiraishi filed his Reply on February 4, 2019, ECF No.

371. A hearing was held on February 11, 2019.

               Because the court finds no prosecutorial misconduct that would

warrant dismissal of the Indictment, the Motion to Dismiss the Indictment is

DENIED.

                                       II. DISCUSSION

A.    Legal Framework

               A federal court may dismiss an indictment for either:

(1) constitutional error; or (2) under the exercise of its inherent supervisory

authority, based on (with some limitations) its own “procedural rules not

specifically required by the Constitution or the Congress.” Bank of Nova Scotia v.

United States, 487 U.S. 250, 254 (1988) (internal citation and quotation marks

omitted); see also United States v. Caruto, 663 F.3d 394, 397 (9th Cir. 2011).

Generally, however, an indictment valid on its face cannot be challenged on the

ground that the grand jury acted on inadequate or incompetent evidence.2 United

States v. Calandra, 414 U.S. 338, 343-45 (1974); United States v. Renzi, 651 F.3d

1012, 1027 (9th Cir. 2011).




      2
          Shiraishi does not claim that the Indictment is invalid on its face.

                                                  2
             One ground for dismissal of an indictment for constitutional error is a

due process violation based on outrageous government conduct, which requires

that “defendants . . . show conduct that violates due process in such a way that it is

so grossly shocking and so outrageous as to violate the universal sense of justice.”

United States v. Stinson, 647 F.3d 1196, 1209 (9th Cir. 2011) (internal citation and

quotation marks omitted). “The defense is therefore limited to extreme cases in

which the government’s conduct violates fundamental fairness.” Id. (internal

citation and quotation marks omitted).

             Dismissal of an indictment under the court’s inherent supervisory

authority “is appropriate only if it is established that the violation substantially

influenced the grand jury’s decision to indict, or if there is grave doubt that the

decision to indict was free from the substantial influence of such violations.” Bank

of Nova Scotia, 487 U.S. at 256 (citation and internal editorial marks omitted); see

also United States v. Navarro, 608 F.3d 529, 539 (9th Cir. 2010). This standard

requires a harmless-error inquiry unless “the structural protections of the grand

jury have been so compromised as to render the proceedings fundamentally unfair,

allowing the presumption of prejudice.” Bank of Nova Scotia, 487 U.S. at 257

(listing two examples of structural error: Vasquez v. Hillery, 474 U.S. 254 (1986),

where there was racial discrimination in grand juror selection; and Ballard v.


                                            3
United States, 329 U.S. 187 (1946), where women were excluded from the grand

jury).

B.       Application

              Shiraishi argues that the prosecutors engaged in misconduct when

they impermissibly: (1) failed to inform him of his target status; (2) failed to advise

him prior to his testifying before the grand jury of his Fifth Amendment privilege

against self-incrimination; and (3) created a “perjury trap.” ECF No. 335-1 at 14,

19; ECF No. 371 at 5.

         1.   Failure to Notify of Target Status or Provide Warnings

              a.       Dismissal for constitutional error

              Although the Fifth Amendment privilege against self-incrimination

applies to grand jury witnesses, United States v. Washington, 431 U.S. 181, 186

(1977) (citing Counselman v. Hitchcock, 142 U.S. 547 (1892)), the Court has left

open the question of “whether any Fifth Amendment warnings whatever are

constitutionally required for grand jury witnesses.” Id.

              What the Supreme Court has made clear, however, is that the Fifth

Amendment privilege has no bearing on either an individual’s target status or if an

individual provides perjured testimony. First, the failure to provide warnings to a

witness of his or her target status has no bearing on the Fifth Amendment privilege


                                             4
against self-incrimination. Id. at 189 (“Because target witness status neither

enlarges nor diminishes the constitutional protection against compelled self-

incrimination, potential-defendant warnings add nothing of value to protection of

Fifth Amendment rights.”); see also United States v. Goodwin, 57 F.3d 815, 818

(9th Cir. 1995). Accordingly, even if Shiraishi was a target at the time of his grand

jury appearance (and, to be clear, the court is not making such a finding), the

failure of the government to warn him of that status does not violate the Fifth

Amendment privilege.

             Second, “[t]he Fifth Amendment privilege does not condone perjury.”

United States v. Wong, 431 U.S. 174, 178 (1977). In Wong, the Court addressed

“whether a witness who, while under investigation for possible criminal activity, is

called to testify before a grand jury and who is later indicted for perjury committed

before the grand jury, is entitled to have the false testimony suppressed on the

ground that no effective warning of the Fifth Amendment privilege to remain silent

was given.” Id. at 174-75. Wong held that the witness was not entitled to have her

testimony suppressed because the Fifth Amendment “grants a privilege to remain

silent without risking contempt, but it does not endow the person who testifies with

a license to commit perjury.” Id. at 177-78 (citation and quotation marks omitted).

And, “[t]he failure to provide a warning of the privilege, in addition to the oath to


                                           5
tell the truth, does not call for a different result.” Id. at 178; see also United States

v. Knox, 396 U.S. 77, 80 (1969); United States v. Mandujano, 425 U.S. 564, 576

(1976); Washington, 431 U.S. at 182 n.1 (“[W]e have settled that grand jury

witnesses, including those already targeted for indictment, may be convicted of

perjury on the basis of their false grand jury testimony even though they were not

first advised of their Fifth Amendment privilege against compelled self-

incrimination.”). “The Supreme Court has in a variety of contexts upheld this

principle, applied in Mandujano and Wong, that a defendant may not have his act

of perjury excused, through suppression of evidence, because of constitutional

violations.” United States v. Kennedy, 372 F.3d 686, 694 (4th Cir. 2004). This

principle also extends to violations of the Sixth Amendment right to counsel. Id. at

694-95 (collecting cases).

               This law is fatal to Shiraishi’s arguments.3 In relation to his grand

jury appearance, Shiraishi is indicted in part with Obstruction of Official

Proceeding, in violation of 18 U.S.C. § 1512(c)(2), for testifying falsely before the


       3
          Shiraishi also argues, largely by reference to various cell phone records possessed by
the prosecution before the date of his grand jury testimony, that the prosecution must have
known that he was a target at the time of his testimony. ECF No. 335-1 at 8-11. The United
States responds that in fact Shiraishi did not reach target status until well after his grand jury
appearance. ECF No. 356 at 13-14. At best, Shiraishi has shown that the prosecution team
might have been able to determine, based on certain records, that Shiraishi’s prior statements to
the FBI were false, but he has not shown that in fact he was a target by the date of his testimony
before the grand jury.

                                                 6
grand jury. First Superseding Indictment, ECF No. 164 at 29-30. Accordingly, the

Fifth Amendment privilege does not protect Shiraishi when he allegedly gave

perjured testimony before the grand jury.4

               Further, the alleged Fifth Amendment due process violation is not so

“grossly shocking and so outrageous as to violate the universal sense of justice.”

Stinson, 647 F.3d at 1209. The law is unsettled as to whether “any Fifth

Amendment warnings whatever are constitutionally required for grand jury

witnesses.” Washington, 431 U.S. at 186. And as should be obvious, prosecutorial

misconduct simply can’t be based on such uncertain and unsettled law.


       4
           At the hearing, Shiraishi attempted to distinguish his case from Wong and other related
cases by arguing that the grand jury was never made aware that his allegedly perjured testimony
was given after refreshing his recollection with a false document prepared by another person.
That document was an HPD Follow Up Report written by HPD officer Niall Silva (“Silva”),
which provided that Silva recovered video footage from Katherine and Louis Kealoha’s house at
8:59 a.m. on June 22, 2013. Ex. E, ECF No. 335-7. Silva later pled guilty to an Information,
admitting that he created false and misleading HPD reports about the circumstances of the
seizure of the hard drive that contained the video footage. See Cr. No. 16-00787 SOM, ECF
Nos. 1, 19. Regardless, Shiraishi’s claim is simply wrong — the grand jury was informed, in
clear terms, that Silva had lied to the grand jury. See Ex. L, ECF No. 378-2.
        This argument also fails for several other reasons. First, based on Wong and related
cases, it seems obvious that the court should not reach the merits of the perjury claim prior to
finding that the Fifth Amendment privilege against self-incrimination does not apply. Otherwise,
the court would essentially be trying the perjury charge every time a Fifth Amendment privilege
issue was raised. Second, Shiraishi has not provided the court with evidence, one way or the
other, as to whether the grand jury returning the operative Indictment was eventually presented
with evidence that Shiraishi refreshed his recollection with a false document. Shiraishi only cites
to the grand jury proceedings before Grand Jury 15-1. See, e.g., Ex. F at 20:5-21:18, ECF No.
335-8; see generally Ex. 1, ECF No. 356-1. Grand jury records filed with the clerk and available
to the public show that the initial Indictment was returned by Grand Jury 15-1 on October 19,
2017. But the operative Indictment, the First Superseding Indictment, was returned by a
different grand jury, Grand Jury 17-1 on March 22, 2018.

                                                7
              b.      Dismissal under the court’s inherent supervisory authority

              Shiraishi also argues that the court should exercise its inherent

supervisory powers to dismiss the Indictment.5 And although the court agrees that

the better practice — the much better one — would have been to provide Shiraishi

with his Fifth Amendment rights in the grand jury, see Justice Manual 9-11.151,

the government acknowledges that it is their general practice to advise grand jury

witnesses of their rights and the failure to do so with Shiraishi was an oversight.

See ECF No. 356 at 6 n.3.

              Regardless, the failure to give Shiraishi his Fifth Amendment rights,

given the lack of law requiring such warnings, is not “so grossly shocking and so

outrageous as to violate the universal sense of justice” or an “extreme case[] in

which the government’s conduct violates fundamental fairness.” Stinson, 647 F.3d

at 1209 (internal citation and quotation marks omitted).




       5
          Shiraishi cites one case — United States v. Jacobs, 547 F.2d 772, 778 (2d Cir. 1976) —
where a court used its inherent supervisory powers to suppress grand jury testimony and dismiss
a perjury count of the indictment because the prosecutors failed to give Fifth Amendment
privilege warnings. But that holding was made on narrow grounds, which are not at issue here.
See id. (“For the reasons previously stated, our opinion was based only on our supervisory
power, exercised in a circumscribed manner involving the Strike Force, and in circumstances
where under the sanction imposed, a guilty person, in any event, would not be likely to escape
conviction because of our ruling. . . . Our only purpose was to make the practice of the Task
Force conform to that of the United States Attorney in the same district, and we think that the
sanction of suppression is salutary in the circumstances.” (emphasis omitted)).


                                               8
      2.     Perjury Trap

             As a final matter, the court rejects Shiraishi’s “perjury trap” defense.

“A perjury trap is created when the government calls a witness before the grand

jury for the primary purpose of obtaining testimony from him in order to prosecute

him later for perjury.” United States v. Chen, 933 F.2d 793, 796 (9th Cir. 1991)

(citing United States v. Simone, 627 F. Supp. 1264, 1268 (D.N.J. 1986)). The

Ninth Circuit has not recognized the “perjury trap” doctrine other than to recognize

that the doctrine is inapplicable “[w]hen testimony is elicited before a grand jury

that is attempting to obtain useful information in furtherance of its investigation, or

conducting a legitimate investigation into crimes which had in fact taken place

within its jurisdiction . . . .” Id. at 797 (citations and internal editorial marks

omitted). Shiraishi’s testimony was given during the investigation of the actions of

the Honolulu Police Department’s (“HPD”) Criminal Intelligence Unit related to a

missing mailbox that Louis Kealoha claimed was taken from his and Katherine

Kealoha’s property. Thus, this testimony was material to a legitimate investigation

into crimes which took place in the grand jury’s jurisdiction, and the “perjury trap”

defense is inapplicable.




                                            9
               Accordingly, the court finds no prosecutorial misconduct warranting

dismissal of the Indictment.6

                                    III. CONCLUSION

               For the foregoing reasons, Shiraishi’s Motion to Dismiss the

Indictment is DENIED.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, February 21, 2019.



                                     /s/ J. Michael Seabright
                                    J. Michael Seabright
                                    Chief United States District Judge




United States v. Kealoha, et al., Cr. No. 17-00582 JMS-RLP, Order Denying Defendant Gordon
Shiraishi’s Motion to Dismiss the Indictment, ECF No. 335




       6
          Shiraishi also argues that “[o]ther problems exist within this case that add weight to
whether sanctions are justified in this case.” ECF No. 335-1 at 19. Shiraishi presents these
additional “problems” with little or no argument, see ECF No. 335-1 at 19-22. None of these
“problems” rises to the level of prosecutorial misconduct requiring dismissal of the Indictment.
Further, the court will not dismiss the Indictment because a prosecutor mentioned Gerard
Puana’s polygraph examination to the grand jury for the same reasons given in the Order
Denying Katherine and Louis Kealoha’s Motion to Dismiss the Indictment, ECF No. 312, and
Denying Related Joinders, ECF Nos. 364, 365. ECF No. 423.

                                               10
